Citation Nr: 0507971	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right knee with retained foreign 
body.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision, the RO granted service 
connection for right knee arthritis and assigned an initial 
10 percent rating.  In addition, the RO continued a zero 
percent rating for residuals of a shell fragment wound of the 
right knee with retained foreign body.  The veteran appealed 
the RO's decision and in October 2003, he testified at a 
Board hearing at the RO.  The transcript is of record.

In March 2004, the matter was Remanded for further 
development, to include obtaining a VA examination.  The VA 
examination is insufficient for rating purposes.  Due to this 
deficiency, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

At the October 2003 Board hearing, the veteran testified that 
his symptoms included pain, limited motion, occasional 
swelling, instability, subluxation, and tender scarring.  He 
testified that these symptoms were productive of functional 
loss.

In March 2004, the matter was Remanded for a VA orthopedic 
examination to determine the severity of the veteran's 
service-connected right knee arthritis and the residuals of a 
shell fragment wound of the right knee with retained foreign 
body.  The VA examiner was instructed to comment on the 
presence or absence of any instability, subluxation, episodes 
of locking, and effusion.  The examiner failed to provide an 
opinion regarding the presence or absence of any of these 
manifestations.  Additionally, the examiner failed to comment 
on the severity of the veteran's shell fragment wound of the 
right knee, including the existence of any tender scarring.  
Consequently, the veteran must be afforded another VA 
examination to clarify the nature and severity of the 
veteran's right knee arthritis disability, and residuals of a 
shell fragment wound to the right knee with retained foreign 
body.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his service-connected 
right knee arthritis and the residuals of 
a shell fragment wound of the right knee 
with retained foreign body.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination of the veteran.  The examiner 
should specifically report range of 
motion of the right knee and comment on 
the presence or absence of any 
instability, subluxation, episodes of 
locking, and effusion.  To the extent 
feasible, the examiner should also report 
the degree of any additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations 
affect the veteran.  As it pertains to 
the residuals of a shell fragment wound 
of the right knee, the examiner should 
comment on the severity of the disorder, 
to include whether there is any tender 
scarring.

2.  The RO should then readjudicate the 
veteran's claims.  If the determination 
of these claims remain unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




